ERVIN, Justice
(specially concurring) :
I agree to the conclusion that Appellant Quinn is not entitled to have his name on the presidential preference ballot pursuant to F.S. section 103.101, F.S.A. However, I believe this statute is unconstitutional because of its lack of equal protection to all citizens who wish to become presidential party nominees pursuant to the authority of state action. It appears to me that a select few cannot be accorded a place on the preferential ballot by selection of an elite group to the exclusion of all others; that some system must be provided — perhaps by a requisite petition —to allow any citizen to become a candidate if we are to have a preferential primary. Compare Williams v. Rhodes, 393 U.S. 23, 89 S.Ct. S, 21 L.Ed.2d 34, and Beller v. Adams, Fla. 1970, 235 So.2d 502.